Citation Nr: 0003217	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-23 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected residuals of fractured 2nd and 3rd toes, 
right foot, rated as 10 percent disabling, from May 17, 1990, 
to May 16, 1995.

2.  Entitlement to an increased original disability rating 
for service-connected residuals of fractured 2nd and 3rd toes, 
right foot, rated as 20 percent disabling, on and after May 
17, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which granted a claim by the veteran seeking 
entitlement to service connection for residuals of fractured 
2nd and 3rd toes, right foot.  In its decision, the RO 
assigned a noncompensable (0 percent) disability rating, 
effective the date of his original claim, May 17, 1990.  In a 
subsequent rating decision, dated April 1991, the RO granted 
the veteran a 10 percent disability rating for his right foot 
fracture residuals, effective back to May 17, 1990.

This case was before the Board in May 1998 and, again, in 
March 1999.  On each occasion, the Board concluded that 
additional evidentiary development was needed prior to 
appellate review.  That development was completed by the RO 
and, as part of its development, it rendered another rating 
decision, dated in July 1999.  In that decision, the RO 
granted a 20 percent disability rating for the veteran's 
service-connected residuals of the fractured 2nd and 3rd toes, 
right foot, effective May 17, 1995.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Since May 17, 1990, the veteran's service-connected 
fractured right 2nd and 3rd toe disability has been diagnosed 
as Morton's disease or metatarsalgia, and has been manifested 
by stinging, cramping pain; intermittent numbness and 
decreased sensation; limitation of range of motion with pain 
on motion; and a gait favoring the right side.

3.  A severe disability involving malunion or nonunion of the 
metatarsals is not shown by the evidence of record at any 
time since May 17, 1990, even temporarily.

4.  No separate and distinct disability due to the veteran's 
post-surgical scar of the right 2nd and 3rd toes is shown.

5.  The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A disability rating of 20 percent, and no more, is 
warranted for service-connected residuals of fractured, right 
2nd and 3rd toes, from May 17, 1990, to May 16, 1995.  38 
U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes (DC) 5279, 5283; 4.118, DC 7804  (1999).

2.  The criteria for an increased disability rating for 
service-connected residuals of fractured, right 2nd and 3rd 
toes, on and after May 17, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes (DC) 5279, 5283; 4.118, DC 7804  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
residuals of fractured right 2nd and 3rd toes and has appealed 
the initial grant of less-than-complete benefits.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (where a veteran 
appeals the RO's initial assignment of a rating, for a 
service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
this case has been remanded on 2 occasions for the sole 
purpose of ensuring full development of the claim.  The 
veteran was provided recent VA podiatry and neurological 
examinations and was given the opportunity to submit all 
evidence in support of his claim.  The RO also attempted to 
obtain all medical evidence that the veteran indicated was 
available.  Overall, the Board finds no evidence in the 
claims file indicating that there may be pertinent evidence 
available but not yet of record.  Thus, the Board finds that 
no further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records are incomplete, as no 
induction and separation examination reports are available.  
Outpatient records reflect that the veteran had a three-week-
old, closed fracture of his right 2nd and 3rd toes in February 
1972.  An August 1973 outpatient record shows that he had 
complaints of stinging and burning of his right foot when 
standing.  Examination revealed no swelling, discoloration, 
or tenderness.  

An August 1987 report of medical examination, for enlistment 
with the U.S. Army National Guard, shows that the veteran's 
feet had a "normal" status.  He was medically qualified for 
enlistment.  An associated report of medical history 
indicates that the veteran had a history of broken bones in 
his 2nd and 3rd toes of the right foot, but that there were no 
sequelae.

A June 1990 VA examination report indicates, as medical 
history, that the veteran dropped the tongue of a trailer on 
his right foot while serving on active duty in Vietnam.  On 
physical examination, it was noted that he had no significant 
movement in the interphalangeal joints of the right 2nd and 
3rd toes.  The joints appeared fused.  There was no other 
deformity of the right foot, except for a 2-centimeter scar 
proximal to the 2nd right toe.  The right foot had no 
ulceration and normal coloration and sensation; it was 
neurologically intact.  Diagnosis was long-standing apparent 
fracture of the interphalangeal joints of the right 2nd and 
3rd toes.  X-rays revealed no fusion of the joints and were 
interpreted as normal, but the veteran had decreased flexion 
of his right 2nd and 3rd toes.

An August 1990 private treatment record shows that the 
veteran complained of a hurting right foot.  The record 
further indicates that X-rays revealed an apparent enlarged 
right 2nd metatarsal head and neuroma of right 2nd 
interspace.  An October 1990 note indicates that the veteran 
was feeling better.

VA medical records from August 1990 to January 1991 show that 
the veteran was seen for right foot pain on 4 occasions.  In 
August 1990 he indicated intermittent numbness.  X-ray study 
undertaken in October 1990 revealed no significant 
abnormality.  Physical examination revealed tenderness of 
plantar surface between 2nd and 3rd right toes.  Impression 
was probable Morton's neuroma.

VA records show intermittent treatment for the veteran's 
right toes from August 1991 to September 1995.  Records show 
that the veteran underwent surgical resection of the Morton's 
neuroma of the right toes in August 1991.  A September 1991 
follow-up record indicates that he had decreased pain in his 
toes, but also had decreased sensation and occasional 
cramping.  A May 1992 VA examination report indicates 
complaints of pain and numbness in the right toes.  The 2nd 
and 3rd right toes had no edema or masses, but had tenderness 
on palpation.  The impression was status post excision of 
Morton's neuroma with persistent metatarsalgia requiring 
orthotics for his shoes, and causing pain and discomfort on 
his job which required standing for 8 to 10 hours.  A July 
1994 outpatient record indicates that the veteran had right 
foot pain.  A December 1994 record provides a diagnosis of 
neuritis, right foot.  A September 1996 VA X-ray report shows 
no acute right foot abnormality. He also had a well-healed 
scar on the right foot.  Impression was metatarsalgia and 
history of recurrent Morton's neuroma. 

A January 1997 VA outpatient record reflects that the veteran 
needed metatarsal pads or insoles for his right foot.

A June 1998 Doctor's Statement reflects that the veteran had 
right foot pain.  Diagnosis was metatarsalgia versus Morton's 
neuroma.  Prognosis was poor with no improvement expected at 
this time.

VA records from January 1998 to May 1999 reiterate the 
veteran's history of right foot pain.

A VA Form 21-4138, Statement in Support of Claim, was 
received at the RO in May 1999.  Therein, the veteran stated 
that he continued to have pain in his foot from walking on 
it, with sharp pain on prolonged walking.

The most recent medical evidence is a May 1999 VA podiatry 
examination report.  It indicates that the veteran had right 
foot pain, exacerbated by rainy, cold weather, which caused 
an additional 10 percent of functional impairment.  He did 
not use crutches, braces, cane, or corrective shoes.  The 
veteran worked as a salesman and was on his feet all day; 
they bothered him.  Physical examination revealed a normal-
appearing right foot, except for a 4-centimeter surgical scar 
between the 2nd and 3rd metatarsal head, which was well-
healed, but tender to touch.  There was some limitation of 
motion of the right foot, with pain on motion.  Motion 
stopped when pain began.  There was no edema, instability, or 
weakness.  The veteran had an awkward, limping-type gait.  
There were no callosities or breakdown and no skin or 
vascular changes.  Posture, standing, squatting, supination, 
pronation, and rising on toes and heels was fair.  There was 
no hammertoe, high arch, clawfoot, or other deformity.  There 
was no flat foot or hallux valgus.  Diagnosis was post-
traumatic Morton's neuroma with residual metatarsalgia and 
loss of function due to pain.  The examiner remarked that the 
veteran was able to function with his job in spite of the 
right foot disorder.  Neurological examination indicated that 
the veteran worked for 25 years, which involved standing on 
concrete surfaces for 8 to 10 hours per day.  He indicated a 
stinging, crawling sensation in his right 2nd and 3rd toes.  
Objective examination revealed an old surgical incision in 
the dorsal aspect of the right foot.  The 2nd and 3rd digits 
were almost fused.  Motor examination was normal.  Sensory 
examination revealed an area of decreased sensation distal to 
the web of the 2nd and 3rd digits of the right foot.  Gait 
favored the right.  Diagnosis was injury to nerve and history 
of trauma, right foot, with resultant Morton's neuroma 
requiring surgical excision.  X-rays were normal.

III.  Analysis

a.  General rating criteria

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When the Rating Schedule does not list a 
precise disability, "it will be permissible to rate [the 
disability] under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  
38 C.F.R. § 4.20  (1999).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) (Court) held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

As stated above, the Board finds that the veteran properly 
appealed the RO's July 1990 initial grant of service 
connection, contending that a compensable rating was 
warranted.  Although the RO, in an April 1991 decision, 
subsequently granted entitlement to a 10 percent disability 
rating, made effective the date of the veteran's original 
claim, it erroneously notified the veteran that the 10 
percent rating satisfied his appeal.  The law provides that 
an appellant is presumed to be seeking the maximum benefits 
prescribed under law when appealing a claim for VA benefits, 
and his or her appeal remains in controversy where less than 
maximum benefit is granted.  AB v. Brown, 6 Vet. App. 35, 38  
(1993); see also Hamilton v. Brown, 4 Vet. App. 528, 544  
(1993) (A claimant may limit the scope of an appeal to less 
than maximum benefits, but, in order to do so, the claimant 
must expressly indicate an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time.).  In this case, the veteran's claim was not totally 
satisfied.  Consequently, the Board holds that this appeal 
stems from his original May 17, 1990, claim.

Since the RO granted the veteran a 20 percent disability 
rating, effective May 17, 1995, this claim has two parts:  
(1) whether a disability rating in excess of 10 percent is 
warranted from May 17, 1990, to May 16, 1995, and (2) whether 
a disability rating in excess of 20 percent is warranted on 
and after May 17, 1995.


b.  Proper rating assignment

After careful review of the record, the Board finds that a 20 
percent disability rating is currently warranted for the 
veteran's service-connected residuals of fracture to the 
right 2nd and 3rd toes, and that a 20 percent disability 
rating was warranted since the date of his original claim on 
May 17, 1990.  Thus, it grants the first part of this claim, 
that of a disability rating in excess of 10 percent prior to 
May 17, 1995, but denies the second part of the claim, that 
of a disability rating in excess of 20 percent since May 17, 
1995.

Specifically, the Board finds that the veteran's service-
connected right 2nd and 3rd toes disability involves 
metatarsalgia and is status post Morton's disease.  The 
veteran was repeatedly diagnosed with Morton's neuroma prior 
to August 1991, at which time the neuroma was excised.  Since 
that time, records show complaints of stinging and crawling 
pain in his right 2nd and 3rd toes, a condition diagnosed as 
metatarsalgia.  That diagnosis is provided in the May 1992 VA 
examination report, the July 1994 VA medical report, the June 
1998 private Doctor's Statement, and, most recently, the May 
1999 VA examination report.  Metatarsalgia is a "cramping 
burning pain below and between the metatarsal bones where 
they join the toe bones."  Tedeschi v. Brown, 7 Vet. App. 
411, 414  (1995) (citing WEBSTER'S MEDICAL DESK DICTIONARY 430  
(1986).

Because it is apparent that the veteran's service-connected 
disability involves metatarsalgia, the most appropriate DC 
under the Rating Schedule with which to rate his disability 
is DC 5279, which specifically addresses metatarsalgia and 
Morton's disease.  38 C.F.R. § 4.71a, DC 5279  (1999).  The 
RO employed DC 5279 to rate the veteran's disability in its 
April 1991 rating decision.  However, DC 5279 provides for a 
maximum schedular rating of 10 percent.  Id.  In order to 
grant the veteran a higher rating in May 1995, the RO rated 
his disability pursuant to DC 5279-5283, indicating that his 
condition most closely reflected metatarsalgia, but that it 
was rated based on malunion or nonunion of the tarsal bones.  
See 38 C.F.R. §§ 4.27, 4.71a, DC 5283  (1999).  DC 5283 
authorizes a 10 percent rating for "moderate" malunion of 
the metatarsals.  A 20 percent rating is warranted for 
"moderately-severe" disability and a 30 percent rating is 
warranted for "severe" disability involving malunion of the 
metatarsals.  Id.

The Board agrees with the RO's use of DC 5279-5283 in order 
to rate the veteran's condition.  The medical evidence 
clearly shows that he has metatarsalgia around his 2nd and 3rd 
right toes.  However, the Board also finds that he has other 
impairment resembling malunion of the metatarsals.  An 
enlarged 2nd metatarsal head and apparent fusion of the 2nd 
and 3rd metatarsals have been clinically noted.  These 
pathologies have resulted in consistent complaints of 
stinging, cramping pain in the right foot.  That 
manifestation, alone, entitles the veteran to a 10 percent 
disability rating under DC 5279.  However, he has other 
symptoms, both clinical and functional, see DeLuca, supra, 
that warrant a rating in excess of 10 percent.  The medical 
evidence shows that the veteran's 2nd and 3rd digits have 
decreased range of motion and decreased sensation, as 
indicated by the May 1999 VA examination report.  
Functionally, the veteran has complained of intermittent 
numbness around those toes.  The medical evidence also shows 
that the veteran's gait favors his right side, described as 
"awkward" and "limping-type."  Overall, the Board finds 
that the veteran's disability picture is more severe than 
that contemplated solely by DC 5279.  The Board finds that 
his disability most closely approximates a "moderately-
severe" disability under DC 5283.  38 C.F.R. § 4.71a, DC 
5283  (1999).  Thus, it concludes that his disability 
warrants a 20 percent disability rating.

In addition, after careful review of the record, the Board 
finds no substantive difference between the severity of his 
right toe disorder prior to or after May 17, 1995, the 
effective date of the RO's grant of a 20 percent disability 
rating.  That his 2nd and 3rd metatarsal heads appeared fused 
was noted in both the June 1990 and May 1999 VA examination 
reports.  The medical evidence shows repeated complaints of 
pain and intermittent numbness in the right foot both prior 
to and after May 17, 1995.  The veteran was also 
intermittently treated on an outpatient basis for his right 
toe disability both prior to and after May 17, 1995.  While 
the veteran appears to have had more pain in his right foot 
prior to his August 1991 surgery (caused by Morton's 
neuroma), he appears to have had more numbness in the foot 
after that surgery (diagnosed as metatarsalgia).  Therefore, 
the Board concludes that a 20 percent disability rating is 
warranted from the date of the veteran's original claim on 
May 17, 1990.  

At the same time, the Board finds the veteran's service-
connected right toe disability does not warrant an evaluation 
in excess of 20 percent, even for only a limited period of 
time.  See Fenderson v. West, 12 Vet. App. 119, 126 (when an 
appellant appeals the initial assignment of a disability 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  In order to warrant an disability 
rating in excess of 20 percent, the medical evidence would 
have to show a "severe" disability pursuant to DC 5283, 
indicative of the maximum 30 percent rating under that code.  
38 C.F.R. § 4.71a, DC 5283  (1999).  The Board finds 
insufficient evidence, both clinical and functional, of such 
a condition, even if only during a limited period of time.  
The medical evidence reflects that the veteran's 2nd and 3rd 
toes have no edema, masses, instability, or weakness.  He 
uses no brace, cane, crutches, or corrective shoes.  
Functionally, see DeLuca, supra, the veteran's posture, 
squatting, supination, pronation, and heel-toe rising were 
all fair.  He was able to function at his job, even though it 
entailed standing on concrete for 8 to 10 hours per day.  In 
addition, he apparently was able to continue his duties with 
the Army National Guard through December 1996, although he 
apparently failed a physical training run in June 1992.  
Overall, his disability does not approach that of "severe" 
malunion or nonunion of the metatarsals.  Id.

The Board notes that the level of foot disability 
contemplated by a 30 percent disability rating is very 
significant.  For instance, the Rating Schedule provides a 30 
percent rating for total amputation of all the toes of the 
foot.  See 38 C.F.R. § 4.71a, DC 5170  (1999).  A total 
amputation of one or two toes only warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5172  (1999).  
Similarly, the Rating Schedule provides for a 30 percent 
disability rating for complete paralysis of the nerves of the 
foot, manifested by pain and a loss of all ability to flex 
and adduct the foot and to separate any of the toes.  See 
38 C.F.R. § 4.124a, DC 8524, 8525  (1999).  Using these DCs 
as a guide, it is clear that the veteran's service-connected 
disability, while significant, does not rise to the level of 
a "severe" disability.  He would not be entitled to a 
disability rating in excess of 20 percent under any of the 
above-cited DCs, nor is he entitled to one pursuant to DC 
5283, the most applicable code.

c.  Other rating considerations

The veteran's accredited representative has argued that an 
increased disability rating is warranted based on a separate 
disability rating for a post-surgical foot scar.  The Board 
recognizes that a separate disability rating may be assigned 
in certain circumstances.  However, such a rating is 
authorized only when there is a separate and distinct 
disability.  See Esteban v. Brown, 6 Vet. App. 259  (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability).  A "separate and distinct" 
disability is present when "when none of the symptomatology 
... is duplicative ... or overlapping."  Esteban, 6 Vet. 
App. at 261.  Evaluating the same manifestations of 
disability under different diagnoses is "pyramiding," which 
is prohibited by law.  38 C.F.R. § 4.14  (1999).  The Court 
has held that pyramiding essentially involves "compensating 
a claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206  (1993); see also 
Fanning v. Brown, 4 Vet. App. 225  (1993). 

In Esteban, the Court found that a separate rating for facial 
scars was warranted for a veteran who had been involved in a 
motor vehicle accident in service and whose resultant 
service-connected disability was rated based on muscle 
damage.  Esteban, 6 Vet. App. at 259.  The Court reasoned 
that the disability caused by his facial scars, i.e. pain and 
disfigurement, had nothing to do with the muscle disability, 
which was rated based on the veteran's difficulty chewing and 
swallowing food.  The disabilities were separate and 
distinct.  Id., at 261-2.  This case is significantly 
different.  Here, the medical evidence does indicate that the 
veteran has a tender, albeit well-healed, scar on his 2nd and 
3rd right toes, the result of his August 1991 surgery.  DC 
7804 authorizes a 10 percent disability rating for scars that 
are superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804  (1999).  However, 
the veteran's right foot disorder is already rated, in large 
part, based on pain of the 2nd and 3rd toes.  As stated above, 
metatarsalgia is pain in the foot.  The Board has rated his 
disability under DC 5279-5283 precisely because he has 
stinging, cramping pain in his foot, as well as pain on 
motion of the foot.  It cannot assign a separate disability 
rating for a painful scar on the same foot without violating 
the law against pyramiding.  To do so would be to essentially 
compensate him twice for the same symptom.  Therefore, a 
separate disability rating for the post-surgical scar is not 
warranted.  38 C.F.R. § 4.14  (1999).

The veteran's representative has also argued for a higher 
disability rating based on an extraschedular rating 
assignment.  The law provides that:

The Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1999).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court held that 38 C.F.R. § 3.321(b)(1) did 
not preclude the Board from affirming an RO conclusion that a 
claim did not meet the criteria for extraschedular 
submission, nor from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, because the question of an extraschedular 
rating is a component of the appellant's claim and the 
appellant had full opportunity to present the increased 
rating claim before the RO.  Bagwell, 9 Vet. App. at 339. 

In this case, the Board finds no exceptional circumstances 
rendering inapplicable the schedular disability rating 
standards.  The Rating Schedule reflects the average 
impairment in earning capacity resulting from service-
connected disabilities, 38 C.F.R. § 4.1  (1999), and no 
evidence in the claims file suggests that the veteran's 
service-connected residuals of the fractured 2nd and 3rd toes, 
right foot fall outside that contemplated by the Rating 
Schedule.  Specifically, the evidence does not show frequent 
hospitalization.  The veteran was hospitalized 1 time, for 1 
day, in August 1991 for his right toe surgery.  In addition, 
marked interference with employment is not shown.  The 
evidence shows that, after service, the veteran worked for 25 
years, spending 8 to 10 hours per day standing on concrete.  
He currently works as a tire and wheel salesman.  It is clear 
that the veteran's disability causes difficulty with 
prolonged standing and walking, and that this functional 
impairment makes his current employment difficult.  However, 
there is no evidence that the veteran is prohibited from 
adequately performing all types of employment, such as that 
of a more sedentary nature, nor that his right toe disorder 
affects him in an extraordinary way not contemplated by the 
Rating Schedule.  It should be remembered that the ratings 
under the Rating Schedule are based on impairment with 
employment.  38 C.F.R. § 4.1  (1999).  Overall, the Board 
finds that referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); 38 U.S.C. 
§ 1155  (1999); 38 C.F.R. §§ 3.321(b), 4.1  (1999).


IV.  Conclusion

The Board concludes that a disability rating in excess of 10 
percent is warranted for the veteran's service-connected 
residuals of fractured 2nd and 3rd toes, right foot, from May 
17, 1990, to May 16, 1995, but that a rating in excess of 20 
percent is not warranted on or after May 17, 1995, nor at any 
other time, even if temporarily.  Although the Board finds 
that DC 5279-5283 is the most appropriate DC under which to 
rate his disability, the Board finds no diagnostic code for 
toe or foot disabilities under the Rating Schedule, and no 
functional effects, that would entitle the veteran to a 
higher rating.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b)  (West 1991).


ORDER

An increased original disability rating of 20 percent for 
service-connected residuals of fractured 2nd and 3rd toes, 
right foot, from May 17, 1990, to May 16, 1995, is granted, 
subject to the regulations governing the payment of monetary 
awards.

An increased original disability rating for service-connected 
residuals of fractured 2nd and 3rd toes, right foot, on and 
after May 17, 1995, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

